Citation Nr: 1336120	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  13-09 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a dental disorder and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1949 to July 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.

In July 2013, the Veteran presented testimony relevant to the appeal at a Board hearing before the undersigned Veterans Law Judge (VLJ), which was held at the Newark RO.  A transcript of the Board hearing is of record.   

In September 2013, additional evidence was received from the Veteran through the representative, which was accompanied by waiver.  38 C.F.R. §§ 19.9, 20.1304(c) (2013).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issue on appeal.       

The issue of service connection for a dental disorder for treatment purposes has been raised by the record.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993) (a claim for service connection is also considered a claim for VA outpatient dental treatment).  Because the issue has not yet been adjudicated by the appropriate VA Medical Center (VAMC), the Board does not have jurisdiction over it, and it is REFERRED for appropriate action.  

Due to the Veteran's advanced age, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened service connection claim for a dental disorder, to include temporomandibular joint disorder (TMJ) and loss of teeth, is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In the July 2010 rating decision, the RO determined that new and material evidence sufficient to reopen the service connection claim for a dental condition had not been received, on the basis that the service treatment records did not show that the condition was incurred in or aggravated by active service.  

2.  The Veteran did not appeal the July 2010 RO rating decision after being notified of his appellate rights, and the rating decision became final.  

3.  Evidence received since the July 2010 rating decision relates to a previously unestablished fact necessary to substantiate the service connection claim for a dental condition.  


CONCLUSIONS OF LAW

1.  The July 2010 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received sufficient to reopen the service connection claim for a dental condition.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2013).



	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

For reasons explained below, the Board finds that new and material evidence sufficient to reopen the Veteran's service connection claim for a dental disorder has been received.  The reopened claim is being remanded for further evidentiary development.  In consideration of the foregoing, the Board finds that any possible errors on the part of VA in fulfilling its duties under the VCAA are rendered moot.      

New and Material Evidence Legal Criteria

The issue of whether new and material evidence has been received sufficient to reopen service connection for a dental disorder was previously denied in a July 2010 rating decision, and the Veteran did not initiate an appeal of the decision.  The Court has held that the focus of the Board's consideration as to whether a claim was one to reopen should be on "whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' . . . or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199 (2009).  The current issue is grounded upon the same factual bases as the previously denied claim, and, as a general matter, it is appropriate for the Board to consider the current claim as a request to reopen the previously denied claim for a dental disorder.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).  For reasons explained below, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are inapplicable to the claim; therefore, the July 2010 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction (AOJ) by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

New and Material Evidence Analysis

In the June 2003 rating decision denying service connection (for compensation purposes) for a dental condition, the RO denied the claim on the basis that the evidence did not show a disability for which compensation may be established.  In the July 2010 rating decision, the RO determined that new and material evidence had not been received sufficient to reopen the claim because the service treatment records did not show a dental condition incurred in or aggravated by active service.  The RO considered the Veteran's service treatment records noting a facial injury in November 1949 resulting in fracture and extraction of Tooth #10, the April 2003 VA medical examination report, treatment records pertaining to post-service dental care, and several written statements by the Veteran.    

After reviewing the evidence received since the July 2010 rating decision, the Board finds that it qualifies as new and material evidence and, therefore, is sufficient to reopen service connection for a dental disorder.  At the July 2013 Board hearing, the Veteran testified that a dental care provider told him that he has TMJ due to the in-service facial trauma.  The Veteran also testified that he has had clicking in the jaw since service.  See July 2013 Board hearing transcript, page 4; see also 38 C.F.R. § 4.150 (rating schedule for dental and oral conditions includes ratings for limited motion of the temporomandibular articulation).  The Veteran's hearing testimony is competent and presumed credible for the purpose of reopening the claim.  Because the evidence was not previously considered and relates to an unestablished fact necessary to substantiate the claim (i.e., suggests that the Veteran has current TMJ due to the in-service facial trauma), it qualifies as new and material evidence sufficient to reopen the claim.      

Also, the April 2012 VA treatment record and the partially completed and unsigned Oral and Dental Conditions Disability Benefits Questionnaire (DBQ) received in September 2012 qualify as new and material evidence sufficient to reopen the claim.  Indeed, the April 2012 VA primary care note includes an assessment of bilateral TMJ "service-related," and is presumed credible for the purpose of reopening the claim.  Additionally, the partially completed and unsigned Oral and Dental Conditions DBQ suggests that the Veteran has had loss of teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity, and has had loss of teeth due to trauma.  It is presumed credible for the purpose of reopening the claim.  Because the evidence was not previously considered and relates to an unestablished fact necessary to substantiate the claim (i.e., that the Veteran may have TMJ related to the in-service facial injury and may have had a loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity due to the in-service facial injury), it qualifies as new and material evidence sufficient to reopen the claim.      

In reopening the claim, the Board notes that the evidence received within the one-year appeal period following the July 2010 rating decision was cumulative and duplicative of evidence previously considered.  The evidence consists of statements from the Veteran that continue to assert that his teeth problems were related the in-service facial injury, insurance forms showing payment for dental treatment in 2010, copies of prior VA adjudications and correspondence, and duplicative statements from treating dental care providers describing the Veteran's current dental treatment and noting the in-service facial injury.  None of the evidence received during the one-year appeal period of the June 2010 rating decision qualifies as new and material evidence sufficient to reopen the previously denied claim because it does not show that the Veteran has a diagnosed dental disorder due to in-service facial injury for which service-connected compensation may be awarded.  Additionally, no pertinent service records have been added to the record since the July 2010 rating decision; therefore, the new and material evidence provisions of 38 C.F.R. § 3.156(b) and (c) are inapplicable in this case.  


ORDER

New and material evidence having been received, the appeal to reopen the service connection claim for a dental disorder is granted to this extent.
							

REMAND

The Veteran contends that he has TMJ and has lost several teeth as a result of facial injury sustained during service.  The Board notes that the in-service facial injury sustained in November 1949 is documented in the service treatment records.  Also, as noted above, there is evidence of current TMJ that may be related to the in-service facial trauma, as well as evidence that the in-service facial trauma may have caused a loss of substance of the body of the maxilla or mandible, resulting in a loss of teeth.  Because the Board has determined that new and material evidence sufficient to reopen the claim has been received, a VA medical examination and medical opinion should be provided to the Veteran.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the reopened claim is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA dental examination to determine the nature and etiology of any dental disorder, to include TMJ and a loss of teeth.  

All relevant documents must be made available to and reviewed by the examiner in rendering the opinion.  The examiner must confirm that the record was reviewed. 

a.  Based on review of the appropriate records, the examiner should state, for each diagnosis of a dental disorder, whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that it was caused by the in-service facial trauma in November 1949.   

In rendering the medical opinion, the examiner should consider the service treatment records documenting the November 1949 facial injury and treatment, as well as relevant post-service treatment records.

The examiner must address the following contentions:

* The Veteran's TMJ was caused by the in-service facial trauma.  

* The in-service facial trauma caused a loss of substance of the body of the maxilla or mandible, resulting in a loss of teeth.  Please specify any teeth so affected.  

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.   

2.  Thereafter, the reopened issue of service connection for a dental disorder, to include TMJ and loss of teeth, should be adjudicated.  If the benefits sought on appeal remain denied, the Veteran and the representative should be provided with a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and the representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


